                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

CANTRELL WATTS,                          )
                                         )
       Plaintiff,                        )
                                         )
v.                                       )       Case No. CIV-19-1072-D
                                         )
OKLAHOMA DEPARTMENT OF                   )
MENTAL HEALTH AND                        )
SUBSTANCE ABUSE SERVICES,                )
                                         )
       Defendant.                        )


                                        ORDER

      Before the Court is Defendant’s Motion to Dismiss [Doc. No. 7] under Fed. R. Civ.

P. 12(b). Plaintiff has responded by filing the Amended Complaint [Doc. No. 8]. See Fed.

R. Civ. P. 15(a)(1)(B). The Court finds Defendant’s Motion directed at Plaintiff’s original

pleading is moot. See Davis v. TXO Prod. Corp., 929 F.2d 1515, 1517 (10th Cir. 1991)

(amended complaint supersedes the original); see also Predator Int’l, Inc. v. Gamo

Outdoor USA, Inc., 793 F.3d 1177, 1180-81 (10th Cir. 2015); Mink v. Suthers, 482 F.3d

1244, 1254 (10th Cir. 2007).

      IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss [Doc. No. 7]

is DENIED without prejudice to a new filing in response the Amended Complaint.

      IT IS SO ORDERED this 18th day of December, 2019.
